Citation Nr: 1418960	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  04-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2004, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In June 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are associated with the claims file. 

The Board previously remanded this matter for additional development in December 2007, July 2009, and July 2010.  The Board then denied the claim in a September 2012 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court granted a Joint Motion for Remand, which set aside the September 2012 Board decision, and remanded the matter for further adjudication consistent with the Joint Motion.

In January 2014, the Veteran submitted additional argument and evidence, accompanied by a waiver of RO consideration. 38 C.F.R. § 20.1304. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the parties to the October 2013 Joint Motion for Remand, the Veteran's claim has not yet been fully developed pursuant to VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(q), pertaining to veterans who allege exposure to herbicides while serving in Thailand.

The Veteran has been diagnosed with diabetes.  His service personnel records establish that he served at U-Tapao Airfield between July 1974 and July 1975 as an aircraft maintenance specialist and phase team member.  Performance reports for that period reflect duties primarily involving the supervision and training of subordinates.  However, the Veteran contends that he also had duties along the perimeter of the air base.

In light of the above evidence, remand is necessary for further development consistent with the VA's Adjudication Procedure Manual, to include an attempt to verify whether the Veteran served in a capacity that placed him near the air base perimeter and, if necessary, submission to the U. S. Army and Joint Services Records Research Center (JSRRC) for verification of herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop the Veteran's claim of herbicide exposure in Thailand pursuant to VA's Adjudication Procedure Manual Rewrite, M21-1MR, IV.ii.2.C.10.q, with respect to veterans who served in Thailand during the Vietnam Era.  

2.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



